976 F.2d 726
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael McCoy JONES, Petitioner-Appellant,v.David A. WILLIAMS, Respondent-Appellee.
No. 92-6484.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  Sept. 17, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-92-172-N)
Michael McCoy Jones, Appellant Pro Se.
E.D. Va.
DISMISSED.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Michael McCoy Jones appeals from the district court's order granting McCoy's motion to voluntarily dismiss this case without prejudice pursuant to Fed.  R. Civ. P. 41(a).  A plaintiff may not appeal an order granting a motion to voluntarily dismiss a case without conditions.   Unioil, Inc. v. E.F. Hutton & Co., 809 F.2d 548, 555 (9th Cir. 1986), cert. denied, 484 U.S. 822 (1987), and cert. denied, 484 U.S. 823 (1987).  Accordingly, we deny leave to proceed in forma pauperis, deny a certificate of probable cause to appeal, and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED